DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  each claim recites “wastewater” followed by “waste water” with a space, applicant should make sure these terms are consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-12, in claim 1, the limitation “comprising a wastewater;” appears to be incomplete, furthermore the later recitation “the waste water inlet” lacks antecedent basis – it appears that applicant intended to recite “comprising a waste water inlet;”.
With regard to claim 1, “the cylindrical hollow member” lacks antecedent basis to the earlier recited “a hollow member” – it appears that the first recitation should recite “a cylindrical hollow cylindrical hollow member”) for proper antecedent basis (see further antecedence issues related to this in dependent claims).
With regards to claims 3-5, 7 and 10-11, each recites “the cylindrical hollow member” however, as set forth above this lacks clear antecedent basis.
With regard to claim 5, the recitation “an internal side surface” should use antecedence terminology, i.e. “the” or “said” to earlier recitation of the phrase in claim 3 upon which claim 5 depends.
With regard to claims 13-17, in claim 13, “said hollow member” lacks clear antecedence to earlier recited “a cylindrical hollow member” and should including “cylindrical” to overcome this rejection.
With regard to claims 13-17, in claim 13, line 3, “a wastewater inlet disposed the cylindrical…” appears to be missing a word which lacks clarity as to how the phrase are related, applicant should recite “disposed on the cylindrical…” or a similar relational phrase.
With regard to claims 18-20, the limitation “to pass heated gas” lacks antecedence terminology and should recite “the” or “said” to earlier recited “a source of heated gas” to overcome this rejection.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1 and its dependents, the prior art does not teach or fairly suggest an apparatus for concentrating wastewater with a heated gas, comprising: a cylindrical hollow member having a longitudinal axis that is parallel with a direction of gravity, said cylindrical hollow member comprising a wastewater; a source of heated gas disposed about the cylindrical hollow member and above the wastewater inlet, said source of heated gas configured to propagate heated gas into a center 
With regard to claim 13 and its dependents, the prior art does not teach or fairly suggest an apparatus for concentrating wastewater with a heated gas, comprising: a cylindrical hollow member having a longitudinal axis, said cylindrical hollow member comprising a wastewater inlet disposed the cylindrical member hollow member; a source of heated gas about the cylindrical hollow member and configured to propagate a heated gas about the wastewater inlet; a cooling plate comprising a ring disposed about the cylindrical hollow member between the wastewater inlet and the source of heated gas, said cooling plate comprising a top surface and a bottom surface.
With regard to claim 18 and its dependents, the prior art does not teach or fairly suggest an apparatus for concentrating wastewater with a heated gas, comprising: a wastewater inlet; a source of heated gas disposed about the waste water inlet; a cooling apparatus disposed between the wastewater inlet and the source of heated gas, the cooling apparatus comprising a cooling plate disposed atop a cooling apron, each of the cooling plate and cooling apron comprising: a circular opening configured to pass the heated gas therethrough; and a cooling fluid channel
Kearns (US 3,870,585) is regarded as the closest relevant prior art, Kearns teaches discloses an apparatus for evaporative concentration of aqueous solutions comprising: a cylindrical hollow chamber (12) having a longitudinal axis that is parallel with a direction of gravity, said hollow chamber (12) comprising an annular feed inlet (14) disposed about a top of the chamber (12); and a heated gas (flume, 16) directed into the chamber (12) (see abstract; column 5, line 36-column 12, line 50; and figures 1, 3), however Kearns does not teach the cooling apron, cooling plate with ring and/or cooling apparatus as claimed.
Duesel Jr (US 8,741,100) teaches a liquid concentration that contacts wastewater with hot gas stream in cylindrical hollow member, however Duesel does not teach the cooling apron, cooling plate with ring and/or cooling apparatus as claimed.
Keckler III et al (US 9,975,061) teaches an evaporative concentrator that contacts wastewater with hot gas stream in cylindrical hollow member, however Keckler does not teach the cooling apron, cooling plate with ring and/or cooling apparatus as claimed.
Young (US 4,838,184) teaches a method for leachate concentration via water evaporation by contact with burnt landfill gas in a cylindrical evaporation chamber 26 (see Fig), however Yong does not teach the cooling apron, cooling plate with ring and/or cooling apparatus as claimed.
Shrader et al (US 10,807,884) teaches a wastewater collection and concentration system via air contacting evaporation, however Shrader does not teach the cooling apron, cooling plate with ring and/or cooling apparatus as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772